Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between BeiGene, Ltd. (the “Company”), a Cayman Islands exempted company and
John V. Oyler (the “Executive”), on April 25, 2017 (the “Effective Date”).

 

WHEREAS, the operations of the Company and its Affiliates (as defined below) are
a complex matter requiring direction and leadership in a variety of arenas,
including financial, strategic planning, regulatory, community relations and
others;

 

WHEREAS, the Executive has been serving the Company as its Chief Executive
Officer and possesses experience and expertise that qualify him to provide the
direction and leadership required by the Company and its Affiliates; and

 

WHEREAS, the Company therefore wishes to continue to employ the Executive as
Chief Executive Officer on the terms and conditions set forth in this Agreement,
and the Executive wishes to accept such employment;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.                                      Employment. Subject to the terms and
conditions set forth in this Agreement, the Company hereby offers, and the
Executive hereby accepts, employment.

 

2.                                      Term. Subject to earlier termination of
Executive’s employment pursuant to Section 5, this Agreement shall continue
until the third anniversary of the Effective Date (the “Initial Term”). On
completion of the Initial Term, this Agreement will automatically renew for
subsequent one (1) year terms unless either party provides sixty (60) days’
advance written notice to the other that Company or Executive, as applicable,
does not wish to renew the Agreement for a subsequent one (1) year term (the
Initial Term and any subsequent renewal term shall be collectively referred to
as the “Term”).

 

3.                                      Capacity and Performance.

 

a)             During the Term, the Executive shall serve the Company as Chief
Executive Officer, and shall report to the Board of Directors of the Company
(the “Board”). In addition, and without further compensation, the Executive
shall serve as a director and/or officer of one or more of the Company’s
Affiliates if so elected or appointed from time to time.

 

b)             During the Term, the Executive shall be employed by the Company
and BeiGene USA, Inc. (US Co.) and seconded to BeiGene (Beijing) Co., Limited
(China Co.), collectively, on a full-time basis and shall perform the duties and
responsibilities of his position and such other duties and responsibilities on
behalf of the Company and its Affiliates as reasonably may be designated from
time to time by the Board or its designee, consistent with his position as

 

1

--------------------------------------------------------------------------------


 

Chief Executive Officer and pursuant to this Agreement, Executive’s secondment
agreement with China Co. attached hereto as Exhibit A and Executive’s employment
agreement with US Co. attached hereto as Exhibit B.

 

c)              During the Term, the Executive shall devote his full business
time and his best efforts, business judgment, skill and knowledge exclusively to
the advancement of the business and interests of the Company and its Affiliates
and to the discharge of his duties and responsibilities hereunder. The Executive
shall not engage in any other business activity or serve in any industry, trade,
professional, governmental or academic position during the term of this
Agreement, provided however, subject to Board approval, the Executive may serve
on boards of entities primarily engaged in for-profit business enterprises.
Further, the Executive shall be entitled to attend to personal and family
affairs, manage his personal investments and engage in charitable, civic or
community activities, including non-profit board service (subject to Board
approval, not to be unreasonably withheld).  Notwithstanding the foregoing, no
activities permitted under this Section 3(c) shall materially interfere with
Executive’s responsibilities under this Agreement or result in any actual or
perceived conflict of interest with the activities of the Company.

 

The Executive shall not, directly or indirectly, own an interest in, join, carry
on or be engaged in, operate, assist, control or participate in, or be connected
as an officer, employee, agent, independent contractor, consultant, partner,
member, manager, part-owner, shareholder, principal or in any other capacity
with, any corporation, partnership, limited liability company, proprietorship,
association, business or other entity or person engaged in any Competing
Business. “Competing Business” means any commercial venture relating to
(i) oncology in which the Company is conducting business during the Executive’s
employment and (ii) any other therapeutic areas that the Company has documented
intent to enter during the Term and that have been strategically assessed during
the Executive’s employment, provided that the Company is making non-negligible
investment in such area; if the Company is making a non-negligible investment in
the area, the Board may nevertheless grant approval at its discretion and such
approval will not unreasonably be withheld if such investment is deemed not to
be material.

 

The Executive represents that his obligations set forth in this
Section 3(c) shall not cause him any substantial economic hardship. The
Executive agrees that the obligations set forth in this Section 3(c) are
reasonable and necessary to protect the legitimate business interests of the
Company.

 

d)             Nothing herein shall prohibit the Executive from making “angel”
or “seed” investments of up to one percent (1%), or up to five percent (5%)
(subject to Board approval, not to be unreasonably withheld), in a Competing
Business provided that, concurrently with such investment, the Executive
delivers to the

 

2

--------------------------------------------------------------------------------


 

Board (i) written notice of such investment; and (ii) a written and executed
option, in a form reasonably acceptable to the Company, to purchase such
investment from the Executive, at fair market value as of the time of the
Company’s purchase from the Executive, which option shall be exercisable at any
time through the tenth (10th) Business Day following the date the Executive
ceases to hold the position of Chief Executive Officer of the Company (without
regard for the reason the Executive ceases to hold such position).

 

e)              The Company agrees to propose to the Board during the Term the
election or reelection of the Executive as a director of the Company, provided
that the Executive is otherwise eligible for such election.

 

4.                                      Compensation and Benefits. As
compensation for all services performed by the Executive during the Term and
subject to the Executive’s performance of his duties and obligations to the
Company and its Affiliates, pursuant to this Agreement or otherwise, the Company
shall provide the Executive with the following compensation and benefits:

 

a)             Base Salary. During the Term, the Company, China Co. and US Co.,
collectively, shall pay the Executive at the rate of not less than Five Hundred
Ninety Thousand Dollars ($590,000) per annum, payable in accordance with the
payroll practices of the Company, China Co. and US Co. for their executives and
subject to increase from time to time by the Board, in its sole discretion (such
base salary, as from time to time increased, the “Base Salary”). The payment of
the Base Salary shall be allocated among the Company, China Co. and US Co.
pursuant to this Agreement, the Executive’s secondment agreement with China Co.
attached hereto as Exhibit A and the Executive’s employment agreement with US
Co. attached hereto as Exhibit B.  In 2017, the Company shall be responsible for
50% of the Base Salary, China Co. shall be responsible for 20% of the Base
Salary and US Co. shall be responsible for 30% of the Base Salary.  To the
extent China Co. or US Co. does not make timely payment of their respective
portion of the Base Salary, the Company shall be obligated to make such
payment.  Within the first 30 days of each following calendar year, the Company,
China Co. and US Co. shall true up each other based on the amount of work
actually performed by the Executive in the past calendar year and shall assess
and re-allocate the payment responsibility of the Base Salary for the current
year as necessary.  The Base Salary shall not be reduced at any time (including
after any such increase) without the Executive’s written consent unless as part
of standard operational/compensation cuts across the broader Company budget
(provided that, any such reductions shall not exceed 25% in the aggregate), and
the term Base Salary as used in this Agreement shall refer to Executive’s Base
Salary as so increased.

 

b)             Incentive and Bonus Compensation. During the Employment Period,
the Executive shall be paid an annual cash bonus (“Annual Bonus”) with a target

 

3

--------------------------------------------------------------------------------


 

level of $320,000 (the “Target Bonus”), with a minimum payout level of 15% of
annual Base Salary. The minimum payout level shall apply for the first 2 years
of this Agreement. The Executive’s corporate and individual performance targets
shall be determined by the Board (or a committee designated by the Board), after
consultation with the Executive, within the first 90 days of each calendar year
(or for the first target within 90 days after the signing of this Agreement).
The actual Annual Bonus for each calendar year shall be determined in good faith
by the Board based upon actual corporate and individual performance for such
year and shall be payable in accordance with the procedures specified by the
Board; provided that the Annual Bonus shall be paid no later than March 15th of
the year following the end of the performance period.

 

c)              Equity Grants.

 

i.                                On July 19, 2015 (the “Grant Date”), the
Company granted 11,400,500  options to purchase ordinary shares of the Company
(equal to approximately 3.1% of the Company’s then fully-diluted share capital)
(the “Options”), at a purchase price per share equal to 100% of the fair market
value of a share of the Company’s ordinary shares on the Grant Date. Except as
otherwise provided in Section 6(b) and 6(c) herein, twenty percent (20%) of the
Options shall vest on the first anniversary of the Grant Date and the remaining
eighty percent (80%) of the Options shall vest in 48 equal monthly installments
and are subject to the provisions (including, without limitation, provisions
concerning vesting, forfeiture and repurchase rights of the Company, if any, of
the ordinary shares of the Company upon termination of employment) contained in
an award agreement.  Notwithstanding anything to the contrary, the award
agreement shall be amended to provide that (i) an additional twenty (20) months
of the unvested Options shall vest upon a termination of Executive’s employment
due to Executive’s resignation for Good Reason or by the Company other than for
Cause (whether such termination or resignation occurs during the Term or
following expiration of the Term) and (ii) all unvested Options shall
immediately vest upon a Change in Control.

 

ii.                             The Company may grant the Executive at the end
of each year, commencing with calendar year 2017, equity awards, on terms and
conditions specified by the Board in its sole discretion. Additional equity
grants will be subject to the same accelerated vesting provisions set forth
above in Section 4(c)(i).  For the avoidance of doubt, the Company acknowledges
that Executive has a significant equity stake in the Company based on his prior
investment and sweat equity, and that in connection with any of the Company’s
future equity grants for which Executive will be eligible, the Company will
treat Executive fairly and not penalize Executive based on his current level of
equity ownership.

 

4

--------------------------------------------------------------------------------


 

d)             Vacations and Other Benefits. During the Term, the Executive
shall be entitled to earn vacation at the rate of four (4) weeks per year, to be
taken at such times and intervals as shall be determined by the Executive,
subject to the reasonable business needs of the Company. The Executive shall be
entitled to carryover up to two (2) weeks of vacation into the following
calendar year. Vacation shall otherwise be governed by the policies of the
Company, as in effect from time to time.

 

During the Term, the Executive shall be entitled to participate in or receive
benefits under any employee benefit plans including but not limited to,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, health-and-accident plans, medical coverage or any other employee benefit
plan or arrangement made available by the Company in the future to its senior
executives and key management employees (such plans, the “Employee Benefit
Plans”), except to the extent any such Employee Benefit Plan is in a category of
benefit otherwise provided to the Executive by China Co., US Co. or otherwise
(e.g., a severance pay plan). Such participation shall be subject to the terms
of the applicable plan documents and generally applicable Company policies. The
Company may alter, modify, or terminate its Employee Benefit Plans at any time
as it, in its sole judgment, determines to be appropriate, without recourse by
the Executive.

 

In addition, the Executive shall be entitled to the following benefits, to the
extent the Executive continues to be principally based in China:

 

·                  Car and driver — Lease/rental of an automobile for full time
use with a driver; in the Board’s discretion, capped at a reasonable limit,
except to the extent such benefit is already provided by China Co.;

 

·                  Home visit — One (1) annual Business class airline travel,
roundtrip, to the United States for the Executive and any dependents living with
the Executive in China, if any; and

 

·                  Tax Equalization/Tax preparation assistance — The Company
acknowledges that the Executive’s employment may result in the imposition on the
Executive by a country or countries other than the U.S. of income taxes
(excluding penalties) over and above the federal income tax of the U.S. to which
he is subject.  The Company agrees that it will provide the Executive with
payments intended to make him whole for those additional taxes (the “Tax
Equalization Payments”).  In connection with the Tax Equalization Payments, the
Company will provide tax preparation assistance through its tax consultants for
the Executive’s United States and foreign country tax returns.  The Executive
will cooperate with the tax consultants to enable the timely calculations and
filing of tax returns.  During the Term and Restricted Period thereafter,
Company will pay all costs associated with Executive’s actual incremental cost
incurred each year to prepare and make federal, state

 

5

--------------------------------------------------------------------------------


 

and local tax filings due to Executive’s tax status.  Such amounts shall be paid
directly by the Company to the service provider upon written notice by the
Executive. Any Tax Equalization Payments payable by the Company to the Executive
under this section shall be made no later than the end of the Executive’s second
taxable year beginning after the Executive’s taxable year in which the
Executive’s U.S. Federal income tax return is required to be filed (including
any extensions) for the year to which the income subject to the Tax Equalization
Payment relates, or, if later, the second taxable year of the Executive
beginning after the latest such taxable year in which the Executive’s Foreign
Country tax return or payment is required to be filed or made for the year to
which compensation subject to the Tax Equalization Payment relates.  To the
extent any Tax Equalization Payment is, notwithstanding the preceding sentence,
subject to Section 409A of the U.S. Internal Revenue Code of 1986, as amended,
and the guidance issued thereunder (“Section 409A”), the provisions of Section 7
shall apply with respect to such payment.

 

e)              Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable and customary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board (i.e. Company Travel Policy) and to such reasonable substantiation
and documentation as may be specified by the Company from time to time.

 

5.                                      Termination of Employment and Severance
Benefits. The Executive’s employment hereunder shall terminate under the
following circumstances:

 

a)             Death. In the event of the Executive’s death, the Executive’s
employment hereunder shall immediately and automatically terminate.

 

b)             Disability.

 

i.                                If the Company determines in good faith that
Disability of the Executive has occurred during the Term (pursuant to the
definition of Disability set forth below), it may give to the Executive written
notice of its intention to terminate the Executive’s employment.  In such event,
the Executive’s employment with the Company shall terminate effective on the
10th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 10 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties.  For purposes of this Agreement, “Disability” shall mean the absence of
the Executive from the Executive’s duties with the Company on a full-time basis
for 90 consecutive days during any consecutive twelve month period as a result
of incapacity due to mental or physical illness that is determined

 

6

--------------------------------------------------------------------------------


 

to be total and permanent by a physician selected by (i) the Company and
reasonably acceptable to the Executive or the Executive’s legal representative
and (ii) the insurance company that insures the Company’s long-term disability
plan, if any, in which the Executive is eligible to participate.

 

ii.                             The Board may designate another employee to act
in the Executive’s place during any period of the Executive’s disability.
Notwithstanding any such designation, the Executive shall continue to receive
the Base Salary in accordance with Section 4(a) and benefits in accordance with
Section 4(d), to the extent permitted by the then-current terms of the
applicable benefit plans, until the termination of his employment.

 

iii.                          While receiving disability income payments under
any disability income plan of the Company, the Executive shall be entitled to
receive any Base Salary under Section 4(a) less such payments, and shall
continue to participate in Company benefit plans in accordance with
Section 4(d) and the terms of such plans, until the termination of his
employment.

 

c)              By the Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause. The
following, as determined by the Board in good faith, shall constitute Cause for
termination:

 

i.                                The Executive’s gross negligence or willful
misconduct in performance of his duties to the Company, where such gross
negligence or willful misconduct has resulted in material damage to the Company
or any of its Affiliates or successors;

 

ii.                             The Executive’s willful commission of any act of
fraud or embezzlement with respect to the Company or any of its Affiliates;

 

iii.                          The Executive’s indictment for or commission of a
felony or crime involving moral turpitude;

 

iv.                         The Executive’s willful material breach of any
material provision of this Agreement or any other written agreement between the
Executive and the Company;

 

v.                            The Executive’s willful failure to comply with
lawful directives of the Board, which has caused material damage to the Company
or any of its Affiliates or successors.

 

vi.                         For 5(c)(i), (iv), and (v), Executive shall be given
not less than thirty (30) days’ written notice by the Board of the Company’s
intention to

 

7

--------------------------------------------------------------------------------


 

terminate him with Cause, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination with Cause is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period unless
Executive has fully cured such act or acts or failure or failures to act that
give rise to Cause during such period.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Company’s Board or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.  If the
Company does not deliver to the Executive written notice of termination within
60 days after the Company has knowledge that an event constituting Cause has
occurred, the event will no longer constitute Cause.

 

d)             By the Company Other than for Cause. The Company may terminate
the Executive’s employment hereunder other than for Cause at any time.

 

e)              By the Executive for Good Reason. The Executive may terminate
his employment hereunder for Good Reason (A) by providing notice to the Company
specifying in reasonable detail the condition giving rise to the Good Reason no
later than thirty (30) days following the occurrence of that condition; (B) by
providing the Company a period of thirty (30) days to remedy the condition and
so specifying in the notice; and (C) by terminating his employment for Good
Reason within thirty (30) days following the expiration of the period to remedy
if the Company fails to remedy the situation. The following, occurring without
the Executive’s written consent, shall constitute “Good Reason” for termination
by the Executive:

 

i.                                the assignment to the Executive of duties
materially inconsistent with the Executive’s title, position, status, reporting
relationships, authority, duties or responsibilities as contemplated by
Section 3, or any other action by the Company which results in a diminution in
the Executive’s title, position, status, reporting relationships, authority,
duties or responsibilities, other than insubstantial or inadvertent actions not
taken in bad faith which are remedied by the Company promptly after receipt of
notice given by the Executive;

 

ii.                             any failure by the Company to comply with any of
the provisions of Section 4, other than insubstantial or inadvertent failures
not in bad faith that are remedied by the Company promptly after receipt of
notice given by the Executive;

 

8

--------------------------------------------------------------------------------


 

iii.                          the relocation of Executive’s China office to a
location 50 miles or greater from Beijing, China, without his written approval;
or

 

iv.                         a material breach by the Company of any material
provision of any written agreements between the Company and Executive.

 

f)               By the Executive Other than for Good Reason. The Executive may
terminate his employment at any time upon sixty (60) days’ notice to the
Company. In the event of termination pursuant to this Section 5(f), the Board
may elect to waive all of a portion of the period of notice. In the event of
such a waiver, if the Executive is not resigning his employment for the purpose
of commencing employment with any business that is directly or indirectly
competitive with the Company or any of its Affiliates, the Company shall pay the
Executive his Base Salary for the period so waived.

 

6.                                      Severance Payments and Other Matters
Related to Separation from Service.

 

a)             Final Compensation. Following the termination of the Executive’s
employment for any reason, the Company shall pay to the Executive: (i) any Base
Salary earned but not paid during the final payroll period of the Executive’s
employment through the date of termination, (ii) the amount attributable to any
vacation time earned but not used through the date of termination, (iii) any
unpaid Annual Bonus due to Executive for the calendar year prior to the year in
which the termination occurs, and (iv) any business expenses incurred by the
Executive but not reimbursed on the date of termination, provided that such
expenses and required substantiation and documentation are submitted within
thirty (30) days of termination and that such expenses are reimbursable under
Company policy (all of the foregoing, “Final Compensation”). Any Base Salary and
any earned, unused vacation time shall be paid to the Executive at the time
required by law, but not later than the Company’s next regular pay date
following the date of termination. Any business expenses due under this
Section 6(a) shall be paid within sixty (60) days following the date of
termination. Other than as expressly provided in Section 6(b), the Company shall
have no further obligation to the Executive.

 

b)             Severance. In the event the Executive’s employment terminates
pursuant to Sections 5(d) or 5(e) of this Agreement, in addition to the Final
Compensation and the accelerated vesting of unvested equity to the extent set
forth in Section 4(c) of this Agreement, the Company shall pay the Executive
(i) a lump sum equal to the Base Salary divided by 12, then multiplied by the
number of months set forth in the Severance Period (as defined below)(such
payment, the “Severance Payment”), (ii) the Post-Termination Bonus (as defined
below) and (iii) an additional one-time bonus of $20,000 (the “One-Time Bonus”).
Subject to Sections 6(e) and 7(a) of this Agreement (i) the Severance Payment
and the One-Time Bonus shall be paid on the sixtieth (60th) day following the

 

9

--------------------------------------------------------------------------------


 

date of termination and (ii) the Post-Termination Bonus shall be paid at the
time provided in the applicable Bonus Plan or form of annual award issued
thereunder.

 

c)              Severance Period. For purposes of this Agreement, the Severance
Period shall be twenty (20) months; provided however, that if Executive’s
employment terminates pursuant to Section 5(d) or 5(e) of this Agreement, then
the Severance Period shall be the greater of twenty (20) months or the number of
months remaining in the Initial Term; provided further, that if the Executive’s
employment terminates hereunder during the twelve (12) month period following a
Change in Control (as defined below), then the Severance Period shall be
twenty-four (24) months.  In the event of any breach by the Executive of any
Restricted Period term, the Severance Period shall immediately terminate.  For
the avoidance of doubt, this Section 6(c) shall apply in the event of any
termination of Executive’s employment by the Company other than for Cause or any
resignation by Executive for Good Reason (whether such termination or
resignation occurs during the Term or following expiration of the Term).

 

d)             Post-Termination Bonus. For the purposes of this Agreement, the
Post-Termination Bonus shall be determined by multiplying (i) the Target Bonus
for the year in which the termination occurs and (ii) a fraction, the numerator
of which is the number of days from the beginning of the calendar year through
the date of termination, and the denominator of which is three-hundred and
sixty-five (365).

 

e)              Release of Claims. Any obligation of the Company for the payment
of any Severance Payment, the Post-Termination Bonus, or the One-Time Bonus is
conditioned on the Executive’s signing and returning to the Company a general
release of claims, in the form provided by the Company, existing at the time the
Executive’s employment terminates (the “Employee Release”). The Executive must
sign and return the Employee Release, if at all, by the deadline specified
therein, which deadline shall in no event be shorter than seven (7) days after
the termination date. The Employee Release shall take effect on the expiration
of any revocation period specified therein, which shall be no longer than seven
(7) days from the date of the Executive’s signature.

 

f)               Effect of Termination. Performance by the Company of its
obligations under Section 6 shall constitute the sole obligations of the Company
in connection with the termination of the Executive’s employment hereunder.
Except for any right of the Executive to continue medical and dental plan
participation in accordance with applicable law, benefits shall terminate
pursuant to the terms of the applicable benefit plans based on the date of
termination of the Executive’s employment without regard to the payment of any
Severance Payment or Post-Termination Bonus.

 

10

--------------------------------------------------------------------------------


 

g)              Return of Property. Upon termination of the Executive’s
employment, or earlier following a determination by the Board that cause may
exist for such termination, the Executive agrees to deliver to the Company all
property, proprietary materials, Confidential Information, documents and
computer media in any form (and all copies thereof) of the Company, its
affiliates and its clients in the Executive’s possession or control, including
but not limited to manuals, photographs, reports, customer and supplier lists,
plans, costs of materials, software, equipment (including, but not limited to,
computers and computer-related items, including all computer software and all
computer system or software passwords, access codes, authorization codes, or
similar information), and all other materials or other things in the Executive’s
possession, custody, or control that are the property of the Company including,
but not limited to, identification, keys, and the like, wherever such items may
have been located; as well as all copies (in whatever form thereof) of all
materials relating to the Executive’s employment, or obtained or created in the
course of the Executive’s employment, with the Company.

 

h)             As soon as reasonably practicable after the payment of the Final
Compensation and the Severance Payment by the Company, China Co. and/or US Co.
shall reimburse the Company of their respective portion of such payment
calculated based on the allocation determined pursuant to Section 4(a).

 

7.             Timing of Payments and Section 409A.

 

a)             Notwithstanding anything to the contrary in this Agreement, if at
the time of the Executive’s termination of employment, the Executive is a
“specified employee”, any and all amounts payable under Section 6 on account of
such
“separation from service” that would (but for this Section 7(a)) be payable
within six (6) months following the date of termination, shall instead be paid
on the next business day following the expiration of such six (6) month period.

 

b)             For purposes of this Agreement, “separation from service” shall
be determined in a manner consistent with subsection (a)(2)(A)(i) of
Section 409A, and the term “specified employee” shall mean an individual
determined by the Company to be a specified employee as defined in subsection
(a)(2)(B)(i) of Section 409A.

 

c)              Each payment made under this Agreement shall be treated as a
“separate payment” and the right to a series of installment payments under this
Agreement is to be treated as a right to a series of separate payments.

 

d)             The Executive’s right to reimbursement for business expenses
hereunder shall be subject to the following additional rules: (i) the amount of
expenses eligible for reimbursement during any calendar year shall not affect
the expenses eligible for reimbursement in any other taxable year,
(ii) reimbursement shall

 

11

--------------------------------------------------------------------------------


 

be made not later than December 31 of the calendar year following the calendar
year in which the expense was incurred, and (iii) the right to reimbursement is
not subject to liquidation or exchange for any other benefit.

 

8.             Confidential Information.

 

a)             The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information, that the Executive may develop
Confidential Information for the Company or its Affiliates and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination. The
confidentiality obligation under this Section 8 shall not apply to information
that is generally known or readily available to the public at the time of
disclosure, is known by the Executive prior to his affiliation with the Company
or based on his long-standing experience in the industry, or becomes generally
known through no wrongful act on the part of the Executive or any other Person
having an obligation of confidentiality to the Company or any of its Affiliates.

 

b)             All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
its Affiliates and any copies, in whole or in part, (the “Documents”), whether
or not prepared by the Executive, shall be the sole and exclusive property of
the Company and its Affiliates. The Executive shall safeguard all Documents and
shall surrender to the Company at the time his employment terminates, or at such
earlier time or times as the Board or its designee may specify, all Documents
then in the Executive’s possession or control.

 

c)              Executive agrees and acknowledges that, by virtue of the
Executive’s employment and position with the Company, the Executive shall have
access to and maintain an intimate knowledge of the Company’s activities and
affairs and Confidential Information, including trade secrets, confidential
business information, and other confidential matters. As a result of such access
and knowledge, and because of the special, unique, and extraordinary services
that the Executive is capable of performing for the Company or one of its
competitors, the Executive acknowledges that the services to be rendered by the
Executive pursuant to this Agreement are of a character giving them a peculiar
value, the loss of which cannot adequately or reasonably be compensated by money
damages. Executive further acknowledges that the

 

12

--------------------------------------------------------------------------------


 

limitations set forth in this Agreement are fair and reasonable, and will not
prevent the Executive from earning a livelihood after the Executive leave the
Company’s employ. Executive recognizes that these restrictions are appropriate
based on the special and unique nature of the services the Executive will
render, the access to confidential information and trade secrets that the
Executive will enjoy, the access to the Company Confidential Information and
customers and investors the Executive will have as a result of the Executive’s
employment and position with the Company, and the risk of unfair competition
that the Company will face absent such restrictions.

 

d)             Consequently, the Executive agrees that any material breach or
threatened material breach by the Executive of the Executive’s obligations under
Section 8 of this Agreement would cause irreparable injury to the Company, and
that the Company shall be entitled to (i) preliminary and permanent injunctions
enjoining the Executive from violating such provisions without first posting a
bond, and (ii) all money damages available to the Company and its affiliates,
including fees, compensation, benefits, profits or other remuneration earned by
the Executive or any competitor as a result of any such breach, together with
interest, and costs and attorneys’ fees expended to collect such damages or
secure such injunctions; provided however, that the Company shall pay
Executive’s costs and attorneys’ fees if Company is not awarded injunctive
relief and/or damages in any such proceeding. Nothing in this Agreement,
however, shall be construed to prohibit the Company from pursuing any other
remedy, the parties having agreed that all such remedies shall be cumulative.
The Company and its affiliates shall be entitled to obtain emergency equitable
relief, including a temporary restraining order and/or preliminary injunction,
in aid of arbitration, from any court of competent jurisdiction. Upon the
issuance (or denial) of an injunction, the underlying merits of any dispute will
be resolved in accordance with the arbitration provisions of this Agreement.

 

9.             Assignment of Rights to Intellectual Property. The Executive
shall promptly and fully disclose all Intellectual Property to the Company. The
Executive hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) the Executive’s full right, title and interest in and
to all Intellectual Property. The Executive agrees to execute any and all
applications for domestic and foreign patents, copyrights or other proprietary
rights and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights or other proprietary rights to the
Intellectual Property. The Executive will not charge the Company for time spent
in complying with these obligations. All copyrightable works that the Executive
creates shall be considered “work made for hire” and shall, upon creation, be
owned exclusively by the Company.

 

10.          Restricted Activities. The Executive agrees that the following
restrictions on his activities during and after his employment are necessary to
protect the good will, Confidential Information, trade secrets and other
legitimate interests of the Company and its Affiliates:

 

13

--------------------------------------------------------------------------------


 

a)             During Executive’s employment with the Company, the Executive
will not undertake any outside activity, whether or not competitive with the
business of the Company or its Affiliates that could reasonably give rise to a
conflict of interest or otherwise interfere with his duties and obligations to
the Company or any of its Affiliates.

 

b)             During Executive’s employment with the Company and for eighteen
(18) months (the “Restricted Period”) after his employment terminates pursuant
to Sections 5(c), 5(d), 5(e) or 5(f) of this Agreement, the Executive shall not,
directly or indirectly, on behalf of a Competing Business, whether as owner,
partner, investor, consultant, agent, employee, co-venturer or otherwise,
compete with the Company or any of its Affiliates or undertake any planning for
any Competing Business. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner, or work or provide services, in
any capacity, whether as an employee, independent contractor or otherwise,
whether with or without compensation, to any Person who is engaged in any
Competing Business.  For the purposes of this Section 10, Competing Business of
the Company and its Affiliates shall be deemed to include all Products and the
Executive’s undertaking shall encompass all items, products and services that
may be used in substitution for Products. The foregoing, however, shall not
prevent the Executive’s passive ownership of five percent (5%) or less of the
equity securities of any non-competing publicly traded company.

 

c)              During the Restricted Period, the Executive will not directly or
indirectly (a) solicit or encourage any customer of the Company or any of its
Affiliates to terminate or diminish its relationship with them; or (b) seek to
persuade any such customer or prospective customer of the Company or any of its
Affiliates to conduct with anyone else any business or activity which such
customer or prospective customer conducts or could conduct with the Company or
any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding one year
period or whose business has been solicited on behalf of the Company or any of
the Affiliates by any of their officers, employees or agents within that one
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Executive has performed work for such Person
during his employment with the Company or one of its Affiliates or been
introduced to, or otherwise had contact with, such Person as a result of his
employment or other associations with the Company or one of its Affiliates or
has had access to Confidential Information which would assist in the Executive’s
solicitation of such Person.

 

d)             During the Restricted Period, the Executive will not, and will
not assist any other Person to, (a) hire or solicit for hiring any employee of
the Company or any of its Affiliates or seek to persuade any employee of the
Company or any

 

14

--------------------------------------------------------------------------------


 

of its Affiliates to discontinue employment or (b) solicit or encourage any
independent contractor providing services to the Company or any of its
Affiliates to terminate or diminish his/her relationship with them. For the
purposes of this Agreement, an “employee” of the Company or any of its
Affiliates is any person who was such at any time within the preceding two
years. An exception shall be made for Ms. Maggie Liu. For the avoidance of
doubt, the foregoing provision shall not prohibit a general solicitation of
employment in the ordinary course of business or prevent the Executive, or
subsequent employer of the Executive, from employing any employee who contacts
the Executive as a result of such a general solicitation or at his or her own
initiative without any direct or indirect solicitation by or encouragement from
the Executive.

 

11.          Conflicting Agreements. The Executive hereby represents and
warrants that the execution of this Agreement and the performance of his
obligations hereunder will not breach or be in conflict with any other agreement
to which the Executive is a party or is bound and that the Executive is not now
subject to any covenants against competition or similar covenants or any court
order or other legal obligation that would affect the performance of his
obligations hereunder. The Executive will not disclose to or use on behalf of
the Company any proprietary information of a third party without such party’s
consent.

 

12.          Indemnification. The Company shall indemnify the Executive to the
fullest extent provided in its Articles or By-Laws. The Executive agrees to
promptly notify the Company of any actual or threatened claim arising out of or
as a result of his employment with the Company.

 

13.          Survival. Provisions of this Agreement shall survive any
termination if so provided herein or if necessary or desirable to accomplish the
purposes of other surviving provisions, including without limitation the
obligations of the Executive under Sections 8, 9, 10, 11 and 14 hereof, and
obligations of the Company under Sections 4, 5, 6, 7, 12, 14 and 27.  The
obligation of the Company to make, and the right of the Executive to retain, any
Severance Payment or Post-Termination Bonus is expressly conditioned upon the
Executive’s continued full performance of his obligations under Sections 8, 9,
10, 11 and 14 hereof.

 

14.          Non-disparagement. Executive agrees that he will not, directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of the Company, or its good will, products, or
business opportunities, or that is likely to have the effect of undermining or
disparaging the reputation of any officer, director, agent, representative or
employee, past or present, of the Company.  Company agrees that, except for
circumstances relating to a termination of Executive’s employment by the Company
for Cause, its officers, directors and senior management shall not directly or
indirectly, individually or in concert with others, engage in any conduct or
make any statement that is likely to have the effect of undermining or
disparaging the reputation of Executive.

 

15.          Blue Pencil/Remedies. Executive and the Company agree that the
covenant not to compete is a reasonable covenant under the circumstances, and
further agree that if in the

 

15

--------------------------------------------------------------------------------


 

opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
document would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, cease making any payments otherwise required by this Agreement
and obtain an injunction against Executive from any court having jurisdiction
over the matter restraining any further violation of this Agreement by
Executive.

 

16.          Definitions. Words or phrases that are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere in this agreement. For purposes of this Agreement, the
following definitions apply:

 

“Affiliates” means all entities directly or indirectly controlling, controlled
by or under common control with the Company, where control may be by management
authority, contract or equity interest.

 

“Change in Control” means (1) a sale of all or substantially all of the
Company’s assets, or (2) any merger, consolidation or other business combination
transaction of the Company with or into another corporation, entity or person,
other than a transaction in which the holders of at least a majority of the
shares of voting capital stock of the Company outstanding immediately prior to
such transaction continue to hold (either by such shares remaining outstanding
or by their being converted into shares of voting capital stock of the surviving
entity) a majority of the total voting power represented by the shares of voting
capital stock of the Company (or the surviving entity) outstanding immediately
after such transaction, or (3) the direct or indirect acquisition (including by
way of a tender or exchange offer) by any person, or persons acting as a group,
of beneficial ownership or a right to acquire beneficial ownership of shares
representing a majority of the voting power of the then outstanding shares of
capital stock of the Company. Notwithstanding the foregoing, a Change of Control
shall not be deemed to occur (A) on account of the acquisition of shares of
voting capital stock by any institutional investor or any affiliate thereof or
any other person, or persons acting as a group, that acquires the Company’s
shares of voting capital stock in a transaction or series of related
transactions that are primarily a private financing transaction for the Company
or (B) solely because the level of ownership held by any institutional investor
or any affiliate thereof or any other person, or persons acting as a group (the
“Subject Person”), exceeds the designated percentage threshold of the
outstanding shares of voting capital stock as a result of a repurchase or other
acquisition of shares of voting capital stock by the Company reducing the number
of shares outstanding, provided that if a Change of Control would occur (but for
the operating of this sentence) as a result of the acquisition of shares of
voting capital stock by the Company, and after such share acquisition, the
Subject Person becomes the owner of any additional shares of voting capital
stock that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding shares of voting capital stock
owned by such Subject Person over the designated percentage threshold, then a
Change of Control shall be deemed to occur.

 

16

--------------------------------------------------------------------------------


 

“Confidential Information” means all confidential information, proprietary
information, trade secrets or other information (whether oral or written)
regarding the business or affairs of the Company, its affiliates and its
customers, including, without limitation, information as to the Company’s
research, development, testing, manufacturing, marketing, and financial
practices and strategies, scientific and medical theories, research product,
financial activities, products, services, systems, designs, inventions,
finances, marketing plans, prospects, pricing, pricing strategies, programs,
methods of operation, prospective and existing contracts, customer identities
and lists and other business arrangements or business plans, procedures, and
strategies, costs, profits, databases, personnel, operational methods, potential
transactions, pending negotiations, computer programs, algorithms, pending
patent applications, systems, contractual negotiations, terms of agreements,
client lists, financial results, business developments or internal controls and
security procedures, except to the extent (i) the same shall have been lawfully
and without breach of obligation made available to the general public without
restriction, or (ii), was previously known to the Executive prior to the term of
the Executive’s employment with the Company. The foregoing is not an exhaustive
list and Confidential Information also may include, without  limitation, any
other information, documents or materials that may be identified as confidential
or proprietary, or which would otherwise appear to a reasonable person, in the
context in which the information, documents or materials are received, provided
or learned, to have such status.

 

In the event the Executive is asked to disclose any Confidential Information
pursuant to any legal process, the Executive shall immediately notify the
Company of such fact, and shall thereafter cooperate with the Company (at its
expense) in any lawful response to such legal process as the Company may
request, in which event the Executive may disclose Confidential Information to
the extent, and at the time, the Executive is legally required to do so pursuant
to any applicable legal process.

 

“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Executive (whether alone or with others, whether
or not during normal business hours or on or off Company premises) during the
Executive’s employment that relate to either the Products or any prospective
activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

 

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

 

“Products” mean all products that the Company is developing, testing,
manufacturing, licensing, leasing or otherwise distributing or is planning
(during the time of the Executive’s employment with the Company) to develop,
test, manufacture, license, lease or distribute at the time of termination,
during the Executive’s employment.

 

17

--------------------------------------------------------------------------------


 

17.          Withholding. All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.

 

18.          Assignment.

 

a)             Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the Company shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

b)             The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.

 

19.          Severability. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

20.          Waiver. No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party. The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.

 

21.          Notices. Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company, with a copy to Brian S. Kaplan, Esq., DLA Piper LLP (US), 1251
Avenue of the Americas, New York, NY 10020, or, in the case of the Company, at
its principal

 

18

--------------------------------------------------------------------------------


 

place of business, attention of the Chair of the Board, or to such other address
as either party may specify by notice to the other actually received.

 

22.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties and supersedes all prior communications, agreements and
understandings, written or oral, with respect to the terms and conditions of the
Executive’s employment.

 

23.          Amendment. This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Company.

 

24.          Headings. The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.

 

25.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.

 

26.          Governing Law. This is a Cayman Islands contract and shall be
construed and enforced under and be governed in all respects by the laws of
Cayman Islands, without regard to the conflict of laws principles thereof.

 

27.          No Mitigation.  In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Executive obtains other
employment.  The amounts payable hereunder shall not be subject to setoff,
counterclaim, recoupment, defense or other right which the Company may have
against Executive or others not arising under this Agreement.

 

28.          Arbitration.

 

a)             The parties irrevocably and unconditionally agree that any past,
present, or future dispute, controversy, or claim arising under or relating to
this Agreement; arising under any statute, regulation, law, ordinance, or the
common law (including but not limited to any law prohibiting discrimination); or
arising in connection with the Executive’s employment or the termination
thereof; involving the Executive on the one hand and the Company, any of its
affiliates, and/or any of their collective officers, directors, principals, or
employees on the other hand, including both claims brought by the Executive and
claims brought against the Executive, shall be submitted for resolution to
binding arbitration as provided herein. Such arbitration will be conducted in
New York, New York, and the arbitrator will apply Cayman Islands law, including
U.S. federal statutory law as applied in New York courts. The arbitrator, and
not any court or agency, shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability, and/or formation
of this Agreement, including but not limited to any dispute as to whether (i) a
particular claim is subject to arbitration hereunder and/or

 

19

--------------------------------------------------------------------------------


 

(ii) any part of this Agreement is void or voidable. The arbitral award shall be
in writing, state the reasons for the award, and be final and binding on the
parties. The arbitration shall be conducted on a strictly confidential basis,
and no party, arbitrator, or other person or entity shall disclose the existence
or nature of any claim; any documents, correspondence, pleadings, briefing,
exhibits, or information exchanged or presented in connection with any claim; or
any rulings, decisions, or results of any claim or argument (collectively,
“Arbitration Materials”) to any third party, with the sole exception of the
parties’ legal counsel (who shall also be bound by these confidentiality terms)
and the Company’s auditors. The arbitrator shall not have authority to award
attorneys’ fees or costs, punitive damages, compensatory damages, damages for
emotional distress, penalties, or any other damages or relief not measured by
the prevailing party’s actual out-of-pocket losses, except to the extent such
relief is explicitly available under a statute, ordinance, or regulation
pursuant to which a claim is brought. The arbitrator also shall not have
authority to entertain claims for class or collective relief.

 

b)             Any arbitration pursuant to this Agreement shall be administered
by the American Arbitration Association (“AAA”); shall be conducted in
accordance with the AAA Arbitration Rules for Employment Disputes, as modified
herein; and shall be conducted by a single arbitrator, who shall be a partner in
a law firm based in New York City with experience in employment disputes.
Notwithstanding any provision of the AAA Rules, in the event the Executive
pursues a claim(s) arising under any statute, regulation, or ordinance, the
Company shall be solely responsible for such portion of the arbitrator’s fees,
arbitration filing fees, and arbitration administrative fees that are in excess
of the forum and filing costs the Executive would incur if the Executive pursued
such claim(s) in court.

 

c)              In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in New York, New York; agree to exclusive
venue in that jurisdiction; and waive any claim that such jurisdiction is an
inconvenient forum. There shall be no interlocutory appeals to any court, or any
motions to vacate any order of the Arbitrator that is not a final Award
dispositive of the arbitration in its entirety, except as required by law. The
parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

 

d)             The parties knowingly and voluntarily agree to the arbitration
provisions set forth in this Agreement and acknowledge and hereby waive their
right to a jury trial of any claim arising under this Agreement, including any
claim that may be held to be not subject to arbitration. The failure by the
Company to

 

20

--------------------------------------------------------------------------------


 

complain of any of the Executive’s acts or omissions, or to declare the
Executive in breach, shall not constitute a waiver by the Company of its rights
hereunder.

 

[Signature page follows immediately.]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company, by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

EXECUTIVE

 

BEIGENE, LTD.

 

 

 

 

 

 

/s/ John V. Oyler

 

By:

/s/ Qingqing Yi

John V. Oyler

 

 

Name: Qingqing Yi

 

 

 

Title: Director

 

22

--------------------------------------------------------------------------------


 

Exhibit A

 

SECONDMENT AGREEMENT

 

This Secondment Agreement (this “Agreement”) is made and entered into by and
among BeiGene, Ltd. (the “Company”), BeiGene (Beijing) Co., Limited (the “China
Co.”), a company formed in the People’s Republic of China (“PRC”) and John V.
Oyler (the “Executive”), on April 25, 2017 (the “Effective Date”).  Capitalized
terms used but not defined in this Agreement shall have the meanings assigned to
them in the Employment Agreement entered into by and between the Company and the
Executive, dated the date hereof (the “Employment Agreement”).

 

WHEREAS, the Company entered into the Employment Agreement with the Executive on
the date hereof;

 

WHEREAS, the Company wishes to second the Executive to the China Co., a
wholly-owned subsidiary of the Company, to provide certain service for the China
Co. and the China Co. wishes to accept the service of the Executive and to set
forth the terms and conditions of the  relationship among the Company, the China
Co. and the Executive.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.                                      Secondment. Subject to the terms and
conditions set forth in this Agreement, the Company seconds the Executive to the
China Co. to undertake certain work and the China Co. and the Executive hereby
accepts the secondment.  During the Term of this Agreement, the employment
relationship between the Company and the Executive shall exist and any rights
and obligations with respect to the employment between the Company and the
Executive shall be determined pursuant to the laws of the Cayman Islands. 
Furthermore, during the Term of this Agreement, there shall only be service
relationship established pursuant to this Agreement between the China Co. and
the Executive and shall not be any employment relationship or de facto
employment relationship under the laws of PRC between the China Co. and the
Executive.

 

2.                                      Term. The Term of this Agreement shall
start from the Effective Date of this Agreement and expire on the termination
date of the Employment Agreement, subject to the Executive’s timely obtaining
and maintenance of requisite visa, work permit and/or residence permit (as
applicable) under the relevant PRC laws.

 

3.                                      Capacity and Performance. Subject to the
terms and conditions of Section 3 of the Employment Agreement, during the Term,
the Executive shall serve the China Co. as Chief Executive Officer, and shall
report to the Board of Directors of the China Co. (the “Board”).  For avoidance
of doubt, the Executive shall not be deemed to be working on behalf of the
Company when the Executive is present in China.

 

23

--------------------------------------------------------------------------------


 

4.                                      Compensation and Benefits. Subject to
the terms and conditions of Section 4 of the Employment Agreement, as
compensation for all services performed by the Executive for the China Co.
during the Term and subject to the Executive’s performance of his duties and
obligations to the China Co., pursuant to this Agreement or otherwise, the China
Co. shall provide the Executive with the following compensation and benefits:

 

a)             Base Salary. During the Term, the China Co. shall pay the
Executive a portion of the Base Salary as determined pursuant to Section 4(a) of
the Employment Agreement. To the extent the China Co. does not make timely
payment of its portion of the Base Salary, the China Co. agrees to reimburse the
Company any such payment made by the Company on behalf of the China Co. as soon
as reasonably practicable. In 2017, the China Co. shall be responsible for 20%
of the Base Salary. Within the first 30 days of each following calendar year,
China Co. shall true up the Company and/or the US Co. based on the amount of
work actually performed by the Executive in the past calendar year and shall
assess and re-allocate the payment responsibility of the Base Salary for the
current year as necessary.

 

b)             Other Benefits. During the Term, the Executive shall be entitled
to participate in or receive benefits provided by the China Co. as set forth in
Section 4(d) of the Employment Agreement, except to the extent any such benefit
is in a category of benefit otherwise provided to the Executive by the Company,
US Co. or otherwise.

 

c)              Business Expenses. The China Co. shall pay or reimburse the
Executive for all reasonable and customary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board (i.e. China Co. Travel Policy) and to such reasonable
substantiation and documentation as may be specified by the China Co. from time
to time.

 

5.                                      Termination of Secondment. This
Agreement and the Executive’s secondment hereunder shall terminate immediately
upon any of the following circumstances occur: (i) the Executive’s employment
under the Employment Agreement is terminated; (ii) the Executive ceases to be an
employee of the Company, for any reason; or (iii) any visa, work permit or other
certificate or document required for the Executive under the applicable PRC laws
is expired, terminated or revoked.  Furthermore, the Company shall have the
right to shorten the Term of secondment or terminate this Agreement in advance,
with or without reason, provided that the Company informs the China Co. and the
Executive in writing 60 days in advance.

 

6.                                      Severance Payments and Other Matters
Related to Separation under the Employment Agreement. As soon as reasonably
practicable after the payment of the Final Compensation and the Severance
Payment to the Executive by the Company pursuant to the Employment Agreement,
the China Co. shall reimburse the Company of its portion of such payment
calculated based on the allocation determined pursuant to Section 4(a) of the
Employment Agreement.  For avoidance of doubt, the Executive shall not be
entitled to any

 

24

--------------------------------------------------------------------------------


 

severance payments for termination of this Agreement or the secondment hereunder
and shall not claim against the Company, the China Co. or any other Affiliate
for any severance payments based on this Agreement or the secondment hereunder. 
Furthermore, the China Co. shall not be required to bear any amount other than
its portion as agreed under the Employment Agreement.

 

7.                                      Withholding. All payments made by the
China Co. under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the China Co. under applicable law.  In the event the
Executive shall participate in the PRC social insurance scheme according to the
relevant PRC laws and local regulations, the China Co. will withhold and deduct
the individual’s part of social insurance contributions from the portion of Base
Salary payable by the China Co. pursuant to law.

 

8.                                      Conflicting Agreements. The Executive
hereby represents and warrants that the execution of this Agreement and the
performance of his obligations hereunder will not breach or be in conflict with
any other agreement to which the Executive is a party or is bound and that the
Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the China Co. any proprietary information of a third party
without such party’s consent.

 

9.                                      Non-disparagement. Executive agrees that
he will not, directly or indirectly, individually or in concert with others,
engage in any conduct or make any statement that is likely to have the effect of
undermining or disparaging the reputation of the China Co., or its good will,
products, or business opportunities, or that is likely to have the effect of
undermining or disparaging the reputation of any officer, director, agent,
representative or employee, past or present, of the China Co.  The China Co.
agrees that, except for circumstances relating to a termination of Executive’s
employment by the Company for Cause, its officers, directors and senior
management shall not directly or indirectly, individually or in concert with
others, engage in any conduct or make any statement that is likely to have the
effect of undermining or disparaging the reputation of Executive.

 

10.                               Survival. Provisions of this Agreement shall
survive any termination if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 8 and 9 hereof, and
obligations of the China Co. under Sections 4, 5, 6 and 9.

 

11.                               Severability. If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

12.                               Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party. The
failure of either party to require the performance of

 

25

--------------------------------------------------------------------------------


 

any term or obligation of this Agreement, or the waiver by either party of any
breach of this Agreement, shall not prevent any subsequent enforcement of such
term or obligation or be deemed a waiver of any subsequent breach.

 

13.                               Notices. Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the China Co., with a copy to Brian S.
Kaplan, Esq., DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY
10020, or, in the case of the Company or the China Co., at their respective
principal places of business, attention of the Chair of the Boards, or to such
other addresses as either party may specify by notice to the others actually
received.

 

14.                               Entire Agreement. This Agreement constitutes
the entire agreement among the parties and supersedes all prior communications,
agreements and understandings, written or oral, with respect to the terms and
conditions of the Executive’s secondment to the China Co..

 

15.                               Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by the
expressly authorized representatives of the Company and the China Co.

 

16.                               Headings. The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

17.                               Counterparts. This Agreement may be executed
in three or more counterparts, each of which shall be an original and all of
which together shall constitute one and the same instrument.

 

18.                               Governing Law. This Agreement shall be
construed and enforced under and be governed in all respects by the laws of the
Cayman Islands, without regard to the conflict of laws principles thereof.

 

19.                               Arbitration.

 

a)             The parties irrevocably and unconditionally agree that any past,
present, or future dispute, controversy, or claim arising under or relating to
this Agreement; arising under any statute, regulation, law, ordinance, or the
common law (including but not limited to any law prohibiting discrimination); or
arising in connection with the Executive’s secondment or the termination
thereof; involving the Executive on the one hand and the China Co., the Company,
any of its affiliates, and/or any of their collective officers, directors,
principals, or employees on the other hand, including both claims brought by the
Executive and claims brought against the Executive, shall be submitted for
resolution to binding arbitration as provided herein. Such arbitration will be
conducted in New York, New York, and the arbitrator will apply Cayman Islands
law, including U.S. federal statutory law as applied in New York courts. The
arbitrator, and not any court or agency, shall have exclusive

 

26

--------------------------------------------------------------------------------


 

authority to resolve any dispute relating to the interpretation, applicability,
enforceability, and/or formation of this Agreement, including but not limited to
any dispute as to whether (i) a particular claim is subject to arbitration
hereunder and/or (ii) any part of this Agreement is void or voidable. The
arbitral award shall be in writing, state the reasons for the award, and be
final and binding on the parties. The arbitration shall be conducted on a
strictly confidential basis, and no party, arbitrator, or other person or entity
shall disclose the existence or nature of any claim; any documents,
correspondence, pleadings, briefing, exhibits, or information exchanged or
presented in connection with any claim; or any rulings, decisions, or results of
any claim or argument (collectively, “Arbitration Materials”) to any third
party, with the sole exception of the parties’ legal counsel (who shall also be
bound by these confidentiality terms) and the China Co.’s auditors. The
arbitrator shall not have authority to award attorneys’ fees or costs, punitive
damages, compensatory damages, damages for emotional distress, penalties, or any
other damages or relief not measured by the prevailing party’s actual
out-of-pocket losses, except to the extent such relief is explicitly available
under a statute, ordinance, or regulation pursuant to which a claim is brought.
The arbitrator also shall not have authority to entertain claims for class or
collective relief.

 

b)             Any arbitration pursuant to this Agreement shall be administered
by the American Arbitration Association (“AAA”); shall be conducted in
accordance with the AAA Arbitration Rules for Employment Disputes, as modified
herein; and shall be conducted by a single arbitrator, who shall be a partner in
a law firm based in New York City with experience in employment disputes.
Notwithstanding any provision of the AAA Rules, in the event the Executive
pursues a claim(s) arising under any statute, regulation, or ordinance, the
China Co. shall be solely responsible for such portion of the arbitrator’s fees,
arbitration filing fees, and arbitration administrative fees that are in excess
of the forum and filing costs the Executive would incur if the Executive pursued
such claim(s) in court.

 

c)              In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in New York, New York; agree to exclusive
venue in that jurisdiction; and waive any claim that such jurisdiction is an
inconvenient forum. There shall be no interlocutory appeals to any court, or any
motions to vacate any order of the Arbitrator that is not a final Award
dispositive of the arbitration in its entirety, except as required by law. The
parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

 

27

--------------------------------------------------------------------------------


 

d)             The parties knowingly and voluntarily agree to the arbitration
provisions set forth in this Agreement and acknowledge and hereby waive their
right to a jury trial of any claim arising under this Agreement, including any
claim that may be held to be not subject to arbitration. The failure by the
China Co. or the Company to complain of any of the Executive’s acts or
omissions, or to declare the Executive in breach, shall not constitute a waiver
by the China Co. or the Company of its rights hereunder.

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the China Co., by their duly authorized representatives, and by
the Executive, as of the date first above written.

 

 

EXECUTIVE

 

BEIGENE, LTD.

 

 

 

 

 

 

/s/ John V. Oyler

 

By:

/s/ Qingqing Yi

John V. Oyler

 

Name:

Qingqing Yi

 

 

Title:

Director

 

 

 

 

 

 

 

 

BEIGENE (BEIJING) CO., LIMITED

 

 

(Chop)

 

 

 

 

 

 

 

 

By:

      [Chop]

 

 

Its:

 

 

29

--------------------------------------------------------------------------------


 

Exhibit B

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into by and
between BeiGene USA, Inc. (the “US Co.”), a Delaware corporation and John V.
Oyler (the “Executive”), on April 25, 2017 (the “Effective Date”).  Capitalized
terms used but not defined in this Agreement shall have the meanings assigned to
them in the Employment Agreement entered into by and between BeiGene, Ltd. (the
“Company”) and the Executive, dated the date hereof (the “Employment
Agreement”).

 

WHEREAS, the Company entered into the Employment Agreement with the Executive on
the date hereof;

 

WHEREAS, the US Co., a wholly-owned subsidiary of the Company wishes to enter
into this Agreement with the Executive to set forth the terms and conditions of
the employment relationship between the US Co. and the Executive.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree:

 

1.                                      Employment. Subject to the terms and
conditions set forth in this Agreement, the US Co. hereby offers, and the
Executive hereby accepts, employment.

 

2.                                      Term. This Agreement shall continue
until the termination of the Employment Agreement.

 

3.                                      Capacity and Performance. Subject to the
terms and conditions of Section 3 of the Employment Agreement, during the Term,
the Executive shall serve the US Co. as Chief Executive Officer, and shall
report to the Board of Directors of the U.S. Co. (the “Board”).

 

4.                                      Compensation and Benefits. Subject to
the terms and conditions of Section 4 of the Employment Agreement, as
compensation for all services performed by the Executive for the US Co. during
the Term and subject to the Executive’s performance of his duties and
obligations to the US Co., pursuant to this Agreement or otherwise, the US Co.
shall provide the Executive with the following compensation and benefits:

 

a)             Base Salary. During the Term, the US Co. shall pay the Executive
a portion of the Base Salary as determined pursuant to Section 4(a) of the
Employment Agreement. To the extent the US Co. does not make timely payment of
its portion of the Base Salary, the US Co. agrees to reimburse the Company any
such payment made by the Company on behalf of the US Co. as soon as reasonably
practicable. In 2017, the US Co. shall be responsible for 30% of the Base
Salary. Within the first 30 days of each following calendar year, US Co. shall
true up the Company and/or the China Co. based on the amount of work actually
performed by the Executive in the past calendar year and shall

 

30

--------------------------------------------------------------------------------


 

assess and re-allocate the payment responsibility of the Base Salary for the
current year as necessary.

 

b)             Other Benefits. During the Term, the Executive shall be entitled
to participate in or receive benefits provided by the US Co. as set forth in
Section 4(d) of the Employment Agreement, except to the extent any such benefit
is in a category of benefit otherwise provided to the Executive by the Company,
China Co. or otherwise.

 

c)              Business Expenses. The US Co. shall pay or reimburse the
Executive for all reasonable and customary business expenses incurred or paid by
the Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board (i.e. US Co. Travel Policy) and to such reasonable substantiation
and documentation as may be specified by the US Co. from time to time.

 

5.                                      Termination of Employment and Severance
Benefits. The Executive’s employment hereunder shall terminate immediately upon
the termination of the Executive’s employment under the Employment Agreement.

 

6.                                      Severance Payments and Other Matters
Related to Separation from Service. As soon as reasonably practicable after the
payment of the Final Compensation and the Severance Payment to the Executive by
the Company, the US Co. shall reimburse the Company of its portion of such
payment calculated based on the allocation determined pursuant to
Section 4(a) of the Employment Agreement.

 

7.                                      Withholding. All payments made by the US
Co. under this Agreement shall be reduced by any tax or other amounts required
to be withheld by the US Co. under applicable law.

 

31

--------------------------------------------------------------------------------


 

8.                                      Conflicting Agreements. The Executive
hereby represents and warrants that the execution of this Agreement and the
performance of his obligations hereunder will not breach or be in conflict with
any other agreement to which the Executive is a party or is bound and that the
Executive is not now subject to any covenants against competition or similar
covenants or any court order or other legal obligation that would affect the
performance of his obligations hereunder. The Executive will not disclose to or
use on behalf of the US Co. any proprietary information of a third party without
such party’s consent.

 

9.                                      Indemnification. The US Co. shall
indemnify the Executive to the fullest extent provided in its certificate of
incorporation or by-laws. The Executive agrees to promptly notify the US Co. of
any actual or threatened claim arising out of or as a result of his employment
with the US Co.

 

10.                               Non-disparagement. Executive agrees that he
will not, directly or indirectly, individually or in concert with others, engage
in any conduct or make any statement that is likely to have the effect of
undermining or disparaging the reputation of the US Co., or its good will,
products, or business opportunities, or that is likely to have the effect of
undermining or disparaging the reputation of any officer, director, agent,
representative or employee, past or present, of the US Co.  The US Co. agrees
that, except for circumstances relating to a termination of Executive’s
employment by the Company for Cause, its officers, directors and senior
management shall not directly or indirectly, individually or in concert with
others, engage in any conduct or make any statement that is likely to have the
effect of undermining or disparaging the reputation of Executive.

 

11.                               Survival. Provisions of this Agreement shall
survive any termination if so provided herein or if necessary or desirable to
accomplish the purposes of other surviving provisions, including without
limitation the obligations of the Executive under Sections 8 and 10 hereof, and
obligations of the US Co. under Sections 4, 5, 6, 9, 10 and 21.

 

12.                               Assignment.

 

a)             Neither the US Co. nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the US Co. may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event that the Executive is transferred to a position with
any of the Affiliates or in the event that the US Co. shall hereafter effect a
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the US Co. and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

 

b)             The US Co. will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the

 

32

--------------------------------------------------------------------------------


 

business and/or assets of the US Co. to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the US Co. would
be required to perform it if no such succession had taken place. As used in this
Agreement, “US Co.” shall mean the US Co. as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

 

13.                               Severability. If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

14.                               Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party. The
failure of either party to require the performance of any term or obligation of
this Agreement, or the waiver by either party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

15.                               Notices. Any and all notices, requests,
demands and other communications provided for by this Agreement shall be in
writing and shall be effective when delivered in person, consigned to a
reputable national courier service or deposited in the United States mail,
postage prepaid, registered or certified, and addressed to the Executive at his
last known address on the books of the US Co., with a copy to Brian S.
Kaplan, Esq., DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY
10020, or, in the case of the US Co., at its principal place of business,
attention of the Chair of the Board, or to such other address as either party
may specify by notice to the other actually received.

 

16.                               Entire Agreement. This Agreement constitutes
the entire agreement between the parties and supersedes all prior
communications, agreements and understandings, written or oral, with respect to
the terms and conditions of the Executive’s employment.

 

17.                               Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by an
expressly authorized representative of the US Co.

 

18.                               Headings. The headings and captions in this
Agreement are for convenience only and in no way define or describe the scope or
content of any provision of this Agreement.

 

19.                               Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

20.                               Governing Law. This is a New York contract and
shall be construed and enforced under and be governed in all respects by the
laws of New York, without regard to the conflict of laws principles thereof.

 

33

--------------------------------------------------------------------------------


 

21.                               No Mitigation.  In no event shall the
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and such amounts shall not be reduced whether or
not the Executive obtains other employment.  The amounts payable hereunder shall
not be subject to setoff, counterclaim, recoupment, defense or other right which
the US Co. may have against Executive or others not arising under this
Agreement.

 

22.                               Arbitration.

 

a)             The parties irrevocably and unconditionally agree that any past,
present, or future dispute, controversy, or claim arising under or relating to
this Agreement; arising under any statute, regulation, law, ordinance, or the
common law (including but not limited to any law prohibiting discrimination); or
arising in connection with the Executive’s employment or the termination
thereof; involving the Executive on the one hand and the US Co., any of its
affiliates, and/or any of their collective officers, directors, principals, or
employees on the other hand, including both claims brought by the Executive and
claims brought against the Executive, shall be submitted for resolution to
binding arbitration as provided herein. Such arbitration will be conducted in
New York, New York, and the arbitrator will apply New York law, including U.S.
federal statutory law as applied in New York courts. The arbitrator, and not any
court or agency, shall have exclusive authority to resolve any dispute relating
to the interpretation, applicability, enforceability, and/or formation of this
Agreement, including but not limited to any dispute as to whether (i) a
particular claim is subject to arbitration hereunder and/or (ii) any part of
this Agreement is void or voidable. The arbitral award shall be in writing,
state the reasons for the award, and be final and binding on the parties. The
arbitration shall be conducted on a strictly confidential basis, and no party,
arbitrator, or other person or entity shall disclose the existence or nature of
any claim; any documents, correspondence, pleadings, briefing, exhibits, or
information exchanged or presented in connection with any claim; or any rulings,
decisions, or results of any claim or argument (collectively, “Arbitration
Materials”) to any third party, with the sole exception of the parties’ legal
counsel (who shall also be bound by these confidentiality terms) and the US
Co.’s auditors. The arbitrator shall not have authority to award attorneys’ fees
or costs, punitive damages, compensatory damages, damages for emotional
distress, penalties, or any other damages or relief not measured by the
prevailing party’s actual out-of-pocket losses, except to the extent such relief
is explicitly available under a statute, ordinance, or regulation pursuant to
which a claim is brought. The arbitrator also shall not have authority to
entertain claims for class or collective relief.

 

b)             Any arbitration pursuant to this Agreement shall be administered
by the American Arbitration Association (“AAA”); shall be conducted in
accordance with the AAA Arbitration Rules for Employment Disputes, as modified
herein; and shall be conducted by a single arbitrator, who shall be a partner in

 

34

--------------------------------------------------------------------------------


 

a law firm based in New York City with experience in employment disputes.
Notwithstanding any provision of the AAA Rules, in the event the Executive
pursues a claim(s) arising under any statute, regulation, or ordinance, the US
Co. shall be solely responsible for such portion of the arbitrator’s fees,
arbitration filing fees, and arbitration administrative fees that are in excess
of the forum and filing costs the Executive would incur if the Executive pursued
such claim(s) in court.

 

c)              In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in New York, New York; agree to exclusive
venue in that jurisdiction; and waive any claim that such jurisdiction is an
inconvenient forum. There shall be no interlocutory appeals to any court, or any
motions to vacate any order of the Arbitrator that is not a final Award
dispositive of the arbitration in its entirety, except as required by law. The
parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding, agree to use
their best efforts to file all Confidential Information (and documents
containing Confidential Information) under seal, and agree to the entry of an
appropriate protective order encompassing the confidentiality terms of this
Agreement.

 

d)             The parties knowingly and voluntarily agree to the arbitration
provisions set forth in this Agreement and acknowledge and hereby waive their
right to a jury trial of any claim arising under this Agreement, including any
claim that may be held to be not subject to arbitration. The failure by the US
Co. to complain of any of the Executive’s acts or omissions, or to declare the
Executive in breach, shall not constitute a waiver by the US Co. of its rights
hereunder.

 

35

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the US Co., by its duly authorized representative, and by the Executive, as of
the date first above written.

 

 

EXECUTIVE

 

BEIGENE USA, INC.

 

 

 

 

 

 

/s/ John V. Oyler

 

By:

/s/ Howard Liang

John V. Oyler

 

Name:

Howard Liang

 

 

Title:

CFO and Chief Strategy Officer

 

36

--------------------------------------------------------------------------------